DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Pg. 1 paragraph: 3, “accord” should read “accordance”
Pg. 15 paragraph: 57 “configure” should read “configures”
Appropriate correction is required.
Claim Objections
Claim 18 objected to because of the following informalities:  
"charge in transport" should read "charge in a transport"  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: low charge detection process in claim 1. Corresponding structure for the recitation “low charge detection process” is drawn to the recitations “The low refrigerant charge detection process may include two tests. A first test is a standstill test, with the transport refrigeration system 20 powered off FIG. 3 depicts a flowchart of the standstill test (pg. 11, paragraph 47)” and “A second test of the low refrigerant charge detection process is a dynamic test. FIG. 4 depicts a flowchart of the dynamic test (pg. 13, paragraph 51)” in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15, 18, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claims 8, 15, 18, and 19 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to the Examiner what defines a "low refrigerant charge" as it is left undefined in both the claims and the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. (US Patent No. 9,869,499), hereinafter Liu.
Regarding claim 1, Liu discloses a transport refrigeration system (Fig. 3, refrigerant vapor compression system 10, col. 1, lines 40-45, Refrigerant vapor compression systems are also commonly used in transport refrigeration systems for refrigerating air supplied to a temperature controlled cargo space of a truck, trailer, container or the like for transporting perishable/frozen items by truck, rail, ship or intermodal) comprising:
a compressor (Fig. 3, compressor 20), a heat rejection heat exchanger (Fig.3, heat rejection heat exchanger 30), a flash tank (Fig. 3, flash tank 40), an expansion device (Fig. 3, expansion device) and a heat absorption heat exchanger (Fig. 3, heat absorption heat exchanger 50) arranged in a serial refrigerant flow order to circulate a refrigerant (Fig. 3 shows the components arranged in series);
a controller (Fig. 3, controller 100) configured to:
determine a presence of at least one condition of the transport refrigeration system (Fig. 4 and 5, block 112); and
initiate a low refrigerant charge detection process in response to detecting the presence of the at least one condition of the transport refrigeration system (col. 6, lines 33-35, The controller 100 is
further configured to flag an alarm in the event a refrigerant charge loss is detected).
	Regarding claim 17, Liu discloses the transport refrigeration system of claim 1 (see rejection of claim 1 above) wherein the refrigerant is carbon dioxide (col. 8, lines 6-8, for a refrigerant vapor compression system charged with carbon dioxide refringent).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent No. 9,869,499), hereinafter Liu in view of Supercritical CO2 Tech Team, hereinafter, NPL-1.
Regarding claim 2, Liu discloses the transport refrigeration system of claim 1 (see rejection of claim 1 above), wherein the at least one condition comprises a relationship of an ambient air temperature to a critical point of the refrigerant (col. 8, lines 54-55, if the ambient air temperature is higher than 87 °F (30.5 °C)).
However, Liu, does not disclose the critical point of the carbon dioxide refrigerant (col. 8, lines 6-8, for a refrigerant vapor compression system charged with carbon dioxide refringent) used in the disclose transport refrigeration system. 
NPL-1, in the same field of endeavor, teaches the critical point of carbon dioxide is 31°C or 88°F (Pressure Vs. Temperature graph, critical point).
Therefore, it would have been obvious before the effective filing date of the claimed invention to monitor the ambient air temperature disclosed by Liu and to compare the ambient temperature measured to the critical point of the carbon dioxide refrigerant as taught by NPL-1 as a control parameter. One of ordinary skill in the art would have been motivated to make this implicit comparison to calculate the actual refrigerant charge in the transport refrigeration system (Liu, col. 8, lines 53-54).
	Regarding claim 3, Liu as modified by NPL-1 discloses the transport refrigeration system of claim 2 (see the combination of references used in the rejection of claim 2 above), wherein the controller initiates a standstill test when the ambient air temperature is greater than the critical point (NPL-1, Pressure Vs. Temperature graph, critical point) of the refrigerant (Liu, col. 8, lines 52-60, In a further aspect of the disclosure, the controller 100 may be configured to calculate the actual refrigerant charge level. If the ambient air temperature is higher than 87° F. (30.5° C.) and the compressor 20 has been off for more than a sufficient time to permit the refrigerant within the refrigerant vapor compression system 10 to migrate to an equilibrium condition, for example more than twenty minutes, the controller 100 may initiate a refrigerant charge calculation). It would have been obvious to one of ordinary skill in the art to monitor the ambient temperature as taught by Liu and initiate the standstill test when the ambient temperature is greater than the critical point of the refrigerant as taught by NPL-1 to calculate the actual refrigerant charge in the transport refrigeration system (Liu, col. 8, lines 53-54).
Regarding claim 4, Liu as modified by NPL-1 discloses the transport refrigeration system of claim 3 (see the combination of references used in the rejection of claim 3 above), wherein the standstill test is performed with the compressor powered off (Liu, col. 8, lines 55-62, the compressor 20 has been off…the controller 100 may initiate a refrigerant charge calculation).
Regarding claim 5, Liu as modified by NPL-1 discloses the transport refrigeration system of claim 4 (see the combination of references used in the rejection of claim 4 above), wherein the standstill test comprises determining a pressure and a temperature of the transport refrigeration system (Liu, col. 8, lines 66-65, sensed discharge pressure and the ambient air temperature).
Regarding claim 6, Liu as modified by NPL-1 discloses the transport refrigeration system of claim 5 (see the combination of references used in the rejection of claim 5 above), wherein the standstill test comprises determining a density of the refrigerant in response to the pressure and the temperature (Liu, col. 8, lines 62-65, to calculate the actual refrigerant charge the controller 100 first calculates the refrigerant density based on the discharge pressure and the ambient air temperature).
Regarding claim 7, Liu as modified by NPL-1 discloses the transport refrigeration system of claim 6 (see the combination of references used in the rejection of claim 6 above), wherein the standstill test comprises determining a refrigerant charge in response to the density of the refrigerant and a volume of the transport refrigeration system (Liu, col. 8-9, lines 62-67 and 1-2, to calculate the actual refrigerant charge, the controller 100 first calculates the refrigerant density based on the sensed discharge pressure and the ambient air temperature, and then multiplies the calculated refrigerant density with the internal volume of the system 10, thereby determining the weight of refrigerant currently resident within the system 10, i.e. the actual refrigerant charge).
Regarding claim 8, Liu as modified by NPL-1 discloses the transport refrigeration system of claim 7 (see the combination of references used in the rejection of claim 7 above), wherein the standstill test comprises comparing the refrigerant charge to a threshold to detect a low refrigerant charge (col. 9, lines 2-8, the controller 100 may also be configured to compare the calculated system refrigerant charge to a design system refrigerant charge, for example a factory installed system refrigerant charge, and to generate an alarm flagging a loss of refrigerant charge is the calculated is less than a specified percent of the preferred system refrigerant charge).
Regarding claim 9, Liu as modified by NPL-1 discloses the transport refrigeration system of claim 3 (see the combination of references used in the rejection of claim 3 above), wherein the controller initiates the standstill test when the ambient air temperature is greater than the critical point (NPL-1, Pressure Vs. Temperature graph, critical point) of the refrigerant by a margin (col. 8, lines 54-55, If the ambient air temperature is higher than 87° F. (30.5° C.) and the compressor 20 has been off. Moreover, the comparison taught by Liu as modified by NPL-1 is implicit as it would have been obvious to one of ordinary skill in the art to monitor the ambient temperature as taught by Liu and initiate the standstill test when the ambient temperature is within any margin greater than the critical point of the refrigerant as taught by NPL-1 to calculate the actual refrigerant charge in the transport refrigeration system (Liu, col. 8, lines 53-54). 
Claim(s) 10-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as modified by NPL-1 as applied to claim 2 above, and further in view of Goodremote et al. (US 20070266717), hereinafter Goodremote.
Regarding claim 10, Liu as modified by NPL-1 discloses the transport refrigeration system of claim 2 (see the rejection of claim 2 above), wherein the controller initiates a dynamic test (Fig. 4 and 5, col 6, lines 64-64, the controller 100 at block 110 at selected intervals initiates the method for detecting and diagnosing a refrigerant charge loss).
However, Liu does not disclose when the ambient air temperature is less than the critical point of the refrigerant.
Goodremote, in the same field of endeavor, teaches wherein the controller initiates a dynamic test when the ambient air temperature is less than the critical point (NPL-1, Pressure Vs. Temperature graph, critical point) of the refrigerant (pg. 2, paragraph 25, if the suction pressure goes below a predetermined level PL for a certain period of time tp (for example, five minutes after the system 10 is turned on) at moderate to high ambient temperature conditions (for example, ambient temperatures above 30° C.) while the compressor 14 is in partial displacement, the controller 48 would command the control valve 34 to open for a very short period of time (for example, one half of a second) to thereby supply a discrete amount of refrigerant to the system 10 in order to complete one automatic charge).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of the transportation refrigeration system of Liu to initiate dynamic test when the ambient air temperature is less than the critical point of the refrigerant as taught by Goodremote. One of ordinary skill in the art would have been motivated to make this modification to replace refrigerant that has leaked from the cooling system (Goodremote, pg. 1, paragraph 11). Further, the refrigerant used in the refrigeration system of Goodremote is carbon dioxide (Goodremote, pg. 2, paragraph 22) which has a critical of 31°C (NPL-1, Pressure Vs. Temperature graph, critical point); indicating the dynamic test of Lui would be initiated at an ambient temperature (30°C) less than the critical point of the refrigerant. 
Regarding claim 11, Liu and NPL-1 as modified by Goodremote discloses the transport refrigeration system of claim 10 (see the combination of references used in the rejection of claim 10 above), wherein the dynamic test is performed with the compressor powered on (Liu, col. 7, lines 62-67 and col. 8, line 1, At block 118, compares the compressor suction pressure, PSsensed, to a preset low suction pressure limit, PLOW, If the compressor suction pressure, PSsensed, is less than the preset low suction pressure limit, PLOW, for a time interval, t4, the controller 100 at block 120, generates an alarm flagging a shut down warning).
	Regarding claim 12, Liu and NPL-1 as modified by Goodremote discloses the transport refrigeration system of claim 11 (see the combination of references used in the rejection of claim 11 above) wherein the dynamic test comprises determining an ambient air temperature (pg. 2, paragraph 25, if the suction pressure goes below a predetermined level PL for a certain period of time tp (for example, five minutes after the system 10 is turned on) at moderate to high ambient temperature conditions (for example, ambient temperatures above 30° C.). The recitation “wherein the dynamic test comprises determining an ambient air temperature” is a result of the modification of references used in the rejection of claim 10 as the ambient temperature was measured in order to be compared to the critical point of the refrigerant. 
Regarding claim 16, Liu as modified by NPL-1 discloses the transport refrigeration system of claim 2 (see the combination of references used in the rejection of claim 2 above). 
However, Liu does not disclose wherein the controller initiates the dynamic test when the ambient air temperature is not greater than the critical point of the refrigerant by a margin. 
Goodremote, in the same field of endeavor, teaches wherein the controller initiates the dynamic test when the ambient air temperature is not greater than the critical point (NPL-1, Pressure Vs. Temperature graph, critical point) of the refrigerant by a margin (pg. 2, paragraph 25, if the suction pressure goes below a predetermined level PL for a certain period of time tp (for example, five minutes after the system 10 is turned on) at moderate to high ambient temperature conditions (for example, ambient temperatures above 30° C.) while the compressor 14 is in partial displacement, the controller 48 would command the control valve 34 to open for a very short period of time (for example, one half of a second) to thereby supply a discrete amount of refrigerant to the system 10 in order to complete one automatic charge).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of the transportation refrigeration system of Liu to initiate dynamic test when the ambient air temperature is not greater than the critical point of the refrigerant by a margin as taught by Goodremote. One of ordinary skill in the art would have been motivated to make this modification to replace refrigerant that has leaked from the cooling system (Goodremote, pg. 1, paragraph 11). Further, the refrigerant used in the refrigeration system of Goodremote is carbon dioxide (Goodremote, pg. 2, paragraph 22) which has a critical point 31°C (NPL-1, Pressure Vs. Temperature graph, critical point); indicating the dynamic test of Lui would be initiated at an ambient temperature (30°C) not greater the critical point of the refrigerant by margin of 1°C. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent No. 9,869,499) in view of Supercritical CO2 Tech Team, hereinafter NPL-1 and Goodremote et al. (US 20070266717), hereinafter Goodremote.
Regarding claim 18, Liu discloses a method of detecting a low refrigerant charge (Fig. 4 and 5, col. 6 lines 40-45, the controller 100 at block 110 at selected intervals initiates the method for detecting and diagnosing a refrigerant charge loss) in transport refrigeration system (Fig. 3, refrigerant vapor compression system 10, col. 1, lines 40-45, Refrigerant vapor compression systems are also commonly used in transport refrigeration systems for refrigerating air supplied to a temperature controlled cargo space of a truck, trailer, container or the like for transporting perishable/frozen items by truck, rail, ship or intermodal), including a compressor (Fig. 3, compressor 20), the method comprising:
determining an ambient air temperature (col. 8, lines 54-55, if the ambient air temperature is higher than 87 °F (30.5 °C));
comparing the ambient air temperature to a critical point of the refrigerant (col. 8, line 55, If the ambient air temperature is higher than 87° F. (30.5° C.));
However, Liu, does not disclose the critical point of the carbon dioxide refrigerant (col. 8, lines 6-8, for a refrigerant vapor compression system charged with carbon dioxide refringent) used in the disclose transport refrigeration system. 
NPL-1, in the same field of endeavor, teaches the critical point of carbon dioxide is 31°C or 88°F (Pressure Vs. Temperature graph, critical point).
Therefore, it would have been obvious before the effective filing date of the claimed invention to monitor the ambient air temperature measured by Liu and to compare the ambient air temperature measured to the critical point of the carbon dioxide refrigerant as taught by NPL-1 as a control parameter. Moreover, the comparison taught by Liu as modified by NPL-1 is implicit as it would have been obvious to one of ordinary skill in the art to monitor the ambient air temperature and use it as a control parameter for comparison with the critical point of the refrigerant and would have been motivated to make this comparison to calculate the actual refrigerant charge in the transport refrigeration system (Liu, col. 8, lines 53-54).
Liu as modified by NPL-1 further discloses initiating a standstill test with the compressor powered off when the ambient air temperature is greater than the critical point (NPL-1, Pressure Vs. Temperature graph, critical point) of the refrigerant (col. 8, lines 55-60, If the ambient air temperature is higher than 87° F. (30.5° C.) and the compressor 20 has been off for more than a sufficient time to permit the refrigerant within the refrigerant vapor compression system 10 to migrate to an equilibrium condition, for example more than twenty minutes, the controller 100 may initiate a refrigerant charge calculation). Further, the comparison taught by Liu as modified by NPL-1 is implicit as it would have been obvious to one of ordinary skill in the art to monitor the ambient air temperature and use it as a control parameter for comparison with the critical point of the refrigerant;
initiating a dynamic test with the compressor powered on (Liu, col. 7, lines 62-67 and col. 8, line 1, At block 118, compares the compressor suction pressure, PSsensed, to a preset low suction pressure limit, PLOW, If the compressor suction pressure, PSsensed, is less than the preset low suction pressure limit, PLOW, for a time interval, t4, the controller 100 at block 120, generates an alarm flagging a shut down warning) 
However, Liu does not disclose when at least one of (i) the ambient air temperature is less than the critical point of the refrigerant or (ii) the ambient air temperature is not greater than the critical point of the refrigerant by a margin.
Goodremote, in the same field of endeavor, teaches when at least one of (i) the ambient air temperature is less than the critical point (NPL-1, Pressure Vs. Temperature graph, critical point)  of the refrigerant or (ii) the ambient air temperature is not greater than the critical point (NPL-1, Pressure Vs. Temperature graph, critical point) of the refrigerant by a margin (pg. 2, paragraph 25, if the suction pressure goes below a predetermined level PL for a certain period of time tp (for example, five minutes after the system 10 is turned on) at moderate to high ambient temperature conditions (for example, ambient temperatures above 30° C.) while the compressor 14 is in partial displacement, the controller 48 would command the control valve 34 to open for a very short period of time (for example, one half of a second) to thereby supply a discrete amount of refrigerant to the system 10 in order to complete one automatic charge).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of detecting a low refrigerant change in a transportation refrigeration system of Liu as modified by NPL-1 to initiate dynamic test when the ambient air temperature is less than or not greater than the critical point (NPL-1, Pressure Vs. Temperature graph, critical point) of the refrigerant as taught by Goodremote. One of ordinary skill in the art would have been motivated to make this modification to replace refrigerant that has leaked from the cooling system (Goodremote, pg. 1, paragraph 11). Further, the refrigerant used in the refrigeration system of Goodremote is carbon dioxide (Goodremote, pg. 2, paragraph 22) which has a critical point of 31°C (NPL-1, Pressure Vs. Temperature graph, critical point); indicating the dynamic test of Lui would be initiated at an ambient temperature (30°C) less than the critical point of the refrigerant. Additionally, the dynamic test of Lui would be initiated at an ambient temperature (30°C) not greater the critical point of the refrigerant by margin of 1°C. Moreover, the comparison taught by Liu as modified by NPL-1 is implicit as it would have been obvious to one of ordinary skill in the art to monitor the ambient air temperature and use it as a control parameter for comparison with the critical point of the refrigerant.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as modified by NPL-1 and Goodremote as applied to claim 12 above, and further in view of Gan et al (WO 2013016404), hereinafter Gan.
Regarding claim 13, Liu as modified by NPL-1 and Goodremote discloses the transport refrigeration system of claim 12 (see the combination of references used in the rejection of claim 12 above).
However, Liu as modified by NPL-1 and Goodremote does not disclose wherein the dynamic test comprises determining a flash tank pressure in the flash tank.
Gan, in the same field of endeavor, teaches wherein the dynamic test comprises determining a flash tank pressure in the flash tank (pg. 5-6, paragraph 25, controller 100 also monitors various operating parameters by means of various sensors operatively associated with the controller 100 and disposed at selected locations throughout the system. For example, in the exemplary embodiment
depicted in Figure 1, a pressure sensor 102 is disposed in operative association with the flash tank 70 to sense the pressure within the flash tank 70). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller 100 of the transport refrigeration system of Liu as modified by NPL-1 and Goodremote to determine the flash tank pressure using the pressure sensor 102 of Gan during the dynamic test to achieve the function required by claim 13. One of ordinary skill in the art would have been motivated to make this modification to prevent a decrease in refrigerating capacity (Gan, pg. 1, paragraph 2). 
Regarding claim 14, Liu as modified by Goodremote and Gan discloses the transport refrigeration system of claim 13 (see the combination of references used in the rejection of claim 13 above). wherein the dynamic test comprises determining a refrigerant charge in response to the ambient air temperature (pg. 2, paragraph 25, if the suction pressure goes below a predetermined level PL for a certain period of time tp (for example, five minutes after the system 10 is turned on) at moderate to high ambient temperature conditions (for example, ambient temperatures above 30° C.) while the compressor 14 is in partial displacement, the controller 48 would command the control valve 34 to open for a very short period of time (for example, one half of a second) to thereby supply a discrete amount of refrigerant to the system 10 in order to complete one automatic charge) and the flash tank pressure (pg. 5-6, paragraph 25, controller 100 also monitors various operating parameters by means of various sensors operatively associated with the controller 100 and disposed at selected locations throughout the system. For example, in the exemplary embodiment depicted in Figure 1, a pressure sensor 102 is disposed in operative association with the flash tank 70 to sense the pressure within the flash tank 70). Further, it would have been obvious to one of ordinary skill in the art to reprogram the controller 100 of Liu to determine a refrigerant change based on the ambient air temperature as taught by Goodremote and the flask tank pressure as taught by Gan to achieve the function of claim 14 and to prevent a decrease in refrigerating capacity (Gan, pg. 1, paragraph 2). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as modified by Goodremote and Gan as applied to claim 14 above, and further in view of Dobmeier et al. (US Patent No. 6,964,173), hereinafter Dobmeier.
Regarding claim 15, Liu as modified by NPL-1, Goodremote, and Gan disclose the transport refrigeration system of claim 14 (see the combination of references used in the rejection of claim 14 above).
However, Liu as modified by NPL-1, Goodremote, and Gan does not disclose wherein the dynamic test comprises comparing the refrigerant charge to a threshold to detect a low refrigerant charge.
Dobmeier, in the same field of endeavor, teaches wherein the dynamic test comprises comparing the refrigerant charge to a threshold to detect a low refrigerant charge (col. 3, lines 18-20, the controller 50 responsively determines if the amount of refrigerant charge within the system is below a desired value).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of the transportation refrigeration system of Liu as modified by Goodremote and Gan to compare the refrigerant charge to a threshold as taught by Dobmeier. One of ordinary skill in the art would have been motivated to make this modification to enhance the capability of determining when refrigerant charge amount is becoming low enough to present potential problems to the system components to provide early warning regarding such a situation well in advance of what was possible with prior approaches (Dobmeier, col. 4, lines 11-16).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (WO 2020230641), hereinafter Yamaguchi, in view of Liu et al. (US Patent No. 9,869,499), hereinafter Liu; Supercritical CO2 Tech Team, hereinafter NPL-1; and Goodremote et al. (US 20070266717), hereinafter Goodremote.
Regarding claim 19, Yamaguchi discloses a computer program product (Fig. 1, controller 40) for detecting a low refrigerant charge (abstract, refrigeration state determination unit 42 for determining that a leak or shortage of the refrigerant has occurred) in transport refrigeration system (Fig. 1 refrigeration circuit 10) including a compressor (Fig. 1, compressor 11), the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to implement operations comprising (pg. 6, paragraph 33, the controller 40 may be composed of a computer including, for example, a CPU, a ROM, a RAM, or the like, and may control the operation of each of the above parts according to a stored program):
However, Yamaguchi does not disclose determining an ambient air temperature;
comparing the ambient air temperature to a critical point of the refrigerant;
initiating a standstill test with the compressor powered off when the ambient air temperature is greater than the critical point of the refrigerant;
Lui, in the same field of endeavor teaches determining an ambient air temperature (col. 8, lines 54-55, if the ambient air temperature is higher than 87 °F (30.5 °C));
comparing the ambient air temperature to a critical point of the refrigerant (col. 8, lines 54-55, if the ambient air temperature is higher than 87 °F (30.5 °C));
initiating a standstill test with the compressor powered off when the ambient air temperature is greater than the critical point of the refrigerant (col. 8, lines 52-60, In a further aspect of the disclosure, the controller 100 may be configured to calculate the actual refrigerant charge level. If the ambient air temperature is higher than 87° F. (30.5° C.) and the compressor 20 has been off for more than a sufficient time to permit the refrigerant within the refrigerant vapor compression system 10 to migrate to an equilibrium condition, for example more than twenty minutes, the controller 100 may initiate a refrigerant charge calculation);
initiating a dynamic test with the compressor powered on (Liu, col. 7, lines 62-67 and col. 8, line 1, At block 118, compares the compressor suction pressure, PSsensed, to a preset low suction pressure limit, PLOW, If the compressor suction pressure, PSsensed, is less than the preset low suction pressure limit, PLOW, for a time interval, t4, the controller 100 at block 120, generates an alarm flagging a shut down warning)	
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the computer program product of Yamaguchi to determine an ambient air temperature, compare the ambient air temperature to the critical point of the refrigerant, and initiate a standstill test with the compressor powered off when the ambient air temperature is greater than the critical point of the refrigerant as taught by Liu. One or ordinary skill in the art would have been motivated to make these modifications because an inadequate refrigerant charge can reduce system performance and can lead to system malfunction and damage to system components such as the compressor (Liu, col. 2, lines 2-6).  Further, Liu, does not disclose the critical point of the carbon dioxide refrigerant (col. 8, lines 6-8, for a refrigerant vapor compression system charged with carbon dioxide refringent) used in the disclose transport refrigeration system. NPL-1, in the same field of endeavor, teaches the critical point of carbon dioxide is 31°C or 88°F (Pressure Vs. Temperature graph, critical point). Therefore, it would have been obvious before the effective filing date of the claimed invention to monitor the ambient air temperature measured by Liu and to compare the ambient temperature measured to the critical point of the carbon dioxide refrigerant as taught by NPL-1 as a control parameter. Moreover, the comparison taught by Liu as modified by NPL-1 is implicit as it would have been obvious to one of ordinary skill in the art to monitor the ambient air temperature and use it as a control parameter for comparison with the critical point of the refrigerant and would have been motivated to make this comparison to calculate the actual refrigerant charge in the transport refrigeration system (Liu, col. 8, lines 53-54).
However, neither Yamaguchi, Lui nor NPL-1 disclose when at least one of (i) the ambient air temperature is less than the critical point of the refrigerant or (ii) the ambient air temperature is not greater than the critical point of the refrigerant by a margin.
Goodremote, in the same field of endeavor, teaches when at least one of (i) the ambient air temperature is less than the critical point (NPL-1, Pressure Vs. Temperature graph, critical point) of the refrigerant or (ii) the ambient air temperature is not greater than the critical point (NPL-1, Pressure Vs. Temperature graph, critical point) of the refrigerant by a margin (pg. 2, paragraph 25, if the suction pressure goes below a predetermined level PL for a certain period of time tp (for example, five minutes after the system 10 is turned on) at moderate to high ambient temperature conditions (for example, ambient temperatures above 30° C.) while the compressor 14 is in partial displacement, the controller 48 would command the control valve 34 to open for a very short period of time (for example, one half of a second) to thereby supply a discrete amount of refrigerant to the system 10 in order to complete one automatic charge).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the computer program product for detecting a low refrigerant change in a transportation refrigeration system of Yamaguchi as modified by Liu to initiate dynamic test when the ambient air temperature is less than or not greater than the critical point of the refrigerant as taught by Goodremote. One of ordinary skill in the art would have been motivated to make this modification to replace refrigerant that has leaked from the cooling system (Goodremote, pg. 1, paragraph 11). Further, the refrigerant used in the refrigeration system of Goodremote is carbon dioxide (Goodremote, pg. 2, paragraph 22) which has a critical point known of 31°C (NPL-1, Pressure Vs. Temperature graph, critical point); indicating the dynamic test of Lui would be initiated at an ambient temperature (30°C) less than the critical point of the refrigerant. Additionally, the dynamic test of Lui would be initiated at an ambient temperature (30°C) not greater the critical point of the refrigerant by margin of 1°C. Moreover, the comparison taught by Liu as modified by NPL-1 is implicit as it would have been obvious to one of ordinary skill in the art to monitor the ambient air temperature and use it as a control parameter for comparison with the critical point of the refrigerant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ochiai et al. (GB 2546657) discloses a controller configured to store data of at least the pressure or the temperature of the refrigeration cycle in the off period of the refrigeration cycle and data of the ambient temperature around the outdoor unit, and detect abnormality in the refrigeration cycle through comparison between a pressure or a temperature of the refrigeration cycle of a past period and a pressure or a temperature of the refrigeration cycle at present
Porter et al. (US Patent No. 6,233,952) discloses controlling operation of the compressor for leak detection depending on weather conditions 
Demuth et al. (US 20020083723) discloses refrigerant charge determination during ON/OFF compressor times 
	Wycoff (US Patent No. 5,044,168) discloses Under certain conditions, low refrigerant condition may be detected by comparing the condenser pressure when the compressor is turned off (off-cycle) with the condenser pressure measured after a certain time period when the compressor is next turned on (immediate succeeding on-cycle). If the condenser pressure during the on-cycle is greater than the pressure during the immediately preceding off-cycle by more than a predetermined value, the micro-controller circuit 56 would activate the low refrigerant indicator 42
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON MOORE/Examiner
Art Unit 3763                                                                                                                                                                                                        09/21/2022
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763